[agreementreseidmandir2b8001.jpg]
AGREEMENT This AGREEMENT (the “Agreement”) is made and entered into as of
February 5, 2020 (the “Effective Date”), by and among Bankwell Financial Group,
Inc., a Connecticut corporation (the “Company”), and Lawrence B. Seidman, an
individual (“Seidman”). Certain capitalized terms used in this Agreement are
defined in Section 10. WHEREAS, as of the Effective Date, Seidman and certain
funds managed directly or indirectly by Seidman (collectively, the “Funds”)
beneficially own 770,773 shares of the issued and outstanding common stock of
the Company, no par value per share (the “Common Stock”), which represents
approximately 8.94% of the fully diluted, outstanding Common Stock; WHEREAS, the
Company and Seidman have determined to come to an agreement with respect to the
composition of the Company’s Board of Directors (the “Board”) and the Board of
Directors of Bankwell Bank (the “Bank”), and certain other matters; WHEREAS, the
Board, in exercising its independent judgment and prior to entering into this
Agreement, determined that Seidman would be highly qualified to serve on the
Board and on the Board of Directors of the Bank due to his expertise in a broad
range of financial and business matters; and WHEREAS, the Company has determined
that it is in the best interest of the Company and its shareholders, and the
Company and Seidman have agreed that it is in their mutual interest, to enter
into this Agreement. NOW, THEREFORE, in consideration of and reliance upon the
mutual representations, warranties, covenants and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows: 1. Board of
Directors. (a) For so long as Seidman and the Funds continue to own at least
five (5%) percent of the outstanding shares of Common Stock (the “Ownership
Threshold”), Seidman shall be entitled to be a nominee to the Board and the
Board of Directors of the Bank, subject to satisfaction of all reasonable
corporate governance requirements applicable to non-employee directors, and
legal and regulatory requirements regarding service and election or appointment
as a director of the Company and of the Bank by such nominee. The Board hereby
agrees to nominate Seidman to the Board as a director with a term expiring at
the 2021 Annual Meeting of the Shareholders of the Company, such nomination to
be included in the Company’s proxy statement for the 2020 Annual Meeting of
Shareholders. Seidman shall also be appointed to the Board of Directors of the
Bank, subject to, and effective as of, Seidman’s election to the Board. Seidman,
upon election to the Board, will be subject to the same protections and
obligations regarding confidentiality, conflicts of interests, fiduciary duties,
trading and disclosure policies and other governance guidelines and policies,
and will have the same rights and benefits, including (but not limited to) with
respect to insurance, indemnification, compensation and fees, as are available
generally to the other non-executive members of the Board. 1 59482580 v7



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8002.jpg]
(b) If at any time, the aggregate beneficial ownership of Common Stock by
Seidman and the Funds shall fall below five (5%) percent of the outstanding
shares of Common Stock, the Company shall have the option of asking Seidman to
resign from the Board and the Board of Directors of the Bank, at which time
Seidman shall resign. 2. Voting. During the Restricted Period, Seidman shall
cause, and shall cause the Funds to cause, all shares of Common Stock or any
rights, warrants, options or other securities convertible into or exchangeable
for shares of Common Stock or any other securities of the Company for which they
have the right to vote, directly or indirectly, to be present in person or by
proxy for quorum purposes and to be voted at any meeting of shareholders or at
any adjournments or postponements thereof, and to consent in connection with any
action by consent in lieu of a meeting, (i) in favor of each director nominated
and recommended by the Board for election at any such meeting, (ii) against any
shareholder nominations for director that are not approved and recommended by
the Board for election at any such meeting and against any proposals or
resolutions to remove any member of the Board, and (iii) in accordance with the
recommendations by the Board on all other proposals of the Board set forth in
the Company’s proxy statements. 3. Cooperation. Without the prior written
consent of the Board, Seidman shall not, and shall cause each of his Affiliates
and Representatives (including without limitation the Funds) not to, do any of
the following for a period (the “Restricted Period”) commencing on the Effective
Date and ending on the later to occur of (i) the day after the Company’s 2020
Annual Meeting of Shareholders and (ii) the date as of which Seidman is no
longer a director of the Board and a director of the Board of Directors of the
Bank (provided that nothing in this Section 3 shall limit any actions that may
be taken by Seidman acting in his capacity as a director of the Company
consistent with his fiduciary duties): (a) acquire, offer or agree to acquire
(except by way of stock dividends or other distributions or offerings made
available to holders of voting securities of the Company generally on a pro rata
basis), directly or indirectly, whether by purchase, tender or exchange offer,
through the acquisition of control of another Person, by joining a partnership,
limited partnership, syndicate or other “group” (within the meaning of Section
13(d)(3) of the Exchange Act), through swap or hedging transactions or
otherwise, any voting securities of the Company or any voting rights decoupled
from the underlying voting securities which would result in Seidman and/or the
Funds (together with any other Person or “group” referred to in this Section
3(a)) owning, controlling or otherwise having any ownership or voting interest
in 9.9% or more of the outstanding shares of Common Stock; (b) dispose or
threaten to dispose (explicitly or implicitly) of voting securities or any other
equity interests of the Company or any of its subsidiaries or affiliates in any
manner as a condition or inducement of specific action or non-action by the
Company or any of its subsidiaries or affiliates; (c) (i) engage, or in any way
participate, directly or indirectly, in any “solicitation” (as such term is
defined in Rule 14a-1(l) under the Exchange Act) of proxies or consents in any
“election contest” with respect to the Company’s directors (regardless of
whether it involves the election or removal of directors of the Company), (ii)
seek to advise, encourage or influence any 2



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8003.jpg]
Person with respect to the voting of any voting securities of the Company in any
“election contest” with respect to the Company’s directors (regardless of
whether it involves the election or removal of directors of the Company), (iii)
initiate, propose or otherwise “solicit” (as such term is defined in Rule
14a-1(l) under the Exchange Act) shareholders of the Company for the approval of
shareholder proposals in connection with the election or removal of directors of
the Company or (iv) induce or attempt to induce any other Person to initiate any
such shareholder proposal; (d) form, join or in any way participate in a
partnership, syndicate, or other group, including without limitation any “group”
as defined under Section 13(d)(3) of the Exchange Act (other than a “group”
consisting solely of Seidman and any of its Affiliates), with respect to any
voting securities of the Company in connection with any “election contest” with
respect to the Company’s directors or any shareholder proposal for consideration
at any shareholder meeting except as otherwise expressly provided in this
Agreement; (e) deposit any Company voting securities in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof, other than any such voting trust, arrangement or
agreement solely among Seidman and its Affiliates and except as expressly set
forth in this Agreement; (f) seek, alone or in concert with others, (i) to call
a meeting of shareholders or solicit consents from shareholders or conduct a
nonbinding referendum of shareholders, (ii) to obtain representation on the
Board except as otherwise expressly provided in this Agreement, (iii) to effect
the removal of any member of the Board, provided that this shall not pertain to
Seidman, (iv) to make, be a proponent of, or in any way support a shareholder
proposal at any meeting of the shareholders of the Company, expect as provided
in Section 2 of this Agreement, (v) to amend any provision of the Company’s
certificate of incorporation or bylaws (except any privately communicated
request for such amendment) or make a request for any shareholder list or other
books and records of the Company, whether pursuant to the Connecticut Business
Corporation Act, the Company’s bylaws or otherwise, or (vi) exercise or attempt
to exercise a controlling influence over the management or policies of the
Company or any of its subsidiaries or affiliates; or (g) make or in any way
advance any request or proposal to amend, modify or waive any provision of this
Agreement other than in a nonpublic and confidential manner and which nonpublic
and confidential request could not reasonably be expected by the Company to
require public disclosure by any party hereto. 4. Board Observer Rights. From
the Effective Date until the earlier of (i) the date of the Company’s 2020
Annual Meeting of Shareholders and (ii) any material violation of the terms of
this Agreement by Seidman (the “Observation Period”), Seidman shall be permitted
to act as a non-voting observer of the Company’s Board of Directors. The terms
of such Board observation shall be as follows: (a) Seidman may attend meetings
of the Board as a non-voting observer. Seidman shall have no voting, policy or
decision-making authority. Seidman shall be entitled to receive, concurrently
with its delivery to the members of the Board, notices of Board meetings during
the 3



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8004.jpg]
Observation Period. Seidman shall be entitled to receive Board materials from
the Company; provided that Seidman shall not (i) receive any information that is
examination-related material from or to the Company’s or the Bank’s regulatory
authorities, or (ii) participate in any Board meetings or portions of such
meetings at which such information is discussed. Seidman will not attend Board
committee meetings. (b) Notwithstanding clause (a) above, (i) Seidman may be
excused from any Board meeting or portion thereof (including any executive
session limited to independent directors, the Company’s Chief Executive Officer,
the Company’s independent auditors, and/or the Company’s legal counsel) in the
Board’s or the Board Chairman’s discretion, and (ii) the Company shall not
deliver materials or portions of materials with respect to any meeting of the
Board to Seidman, and the Company may ask Seidman to recuse himself from any
such meeting, if the Company determines, in its sole discretion: (1) that
Seidman’s access to such information presents a potential conflict of interest
with Seidman or his Affiliates, including any conflict resulting from the
Board’s consideration of issues relating to this Agreement, any other
contractual arrangement with Seidman or his Affiliates or any transaction in
which Seidman or his Affiliates may have any interest other than as a
shareholder of the Company, (2) that Seidman’s access to such information could
jeopardize an attorney-client privilege, which determination is made after the
Company’s consultation with its outside counsel, (3) that withholding Seidman’s
access to such information is necessary or appropriate in furtherance of
discharging the Board’s fiduciary duties to the Company’s shareholders, or (4)
that such information relates to an executive session limited to independent
directors, the Company’s Chief Executive Officer, the Company’s independent
auditors, and/or the Company’s legal counsel. If the Board requests that Seidman
recuse himself from any meeting of the Board, or portion thereof, in accordance
with the foregoing, Seidman shall not be entitled to be present at or
participate in such meeting or portion thereof or receive any materials or
portions of materials with respect thereto. Seidman shall not be entitled to
receive copies of any Board consent or other documentation if the Board Chairman
determines, in his sole discretion, that (w) providing such information presents
a potential conflict of interest with Seidman or his Affiliates, including any
conflict resulting from the Board’s consideration of issues relating to this
Agreement, any other contractual arrangement with Seidman or his Affiliates or
any transaction in which Seidman or his Affiliates may have any interest other
than as a shareholder of the Company, (x) providing such information could
jeopardize an attorney-client privilege, which determination is made after the
Company’s consultation with its outside counsel, (y) withholding such
information is necessary or appropriate in furtherance of discharging the
Board’s fiduciary duties to the Company’s shareholders, or (z) such information
relates to a portion of a meeting which is an executive session limited to
independent directors, the Company’s Chief Executive Officer, the Company’s
independent auditors, and/or the Company’s legal counsel. (c) During the
Observation Period, Seidman may have access to material, non-public information
about the Company. Seidman agrees he will not take any action relating to the
securities of the Company which would constitute insider trading, market
manipulation, or any other violation of applicable securities law. Seidman
further agrees to instruct all of his Representatives to whom he discloses
Confidential Information that they may not take any action relating to the
securities of the Company which would constitute insider trading, market
manipulation, or any other violation of applicable securities law. 4



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8005.jpg]
(d) Seidman shall not receive any compensation for services rendered pursuant to
this Section 4. 5. Confidentiality. Seidman acknowledges that information
concerning the business and affairs of the Company and its Affiliates
(“Confidential Information”) may be disclosed to Seidman by the Company or its
subsidiaries, or by the Company’s or its subsidiaries’ directors, officers,
employees, agents, consultants, advisors or other representatives or Affiliates,
including legal counsel, accountants and financial advisors (collectively,
“Representatives”). Seidman agrees that the Confidential Information will be
kept confidential and that it will not disclose, other than to his
Representatives, any of the Confidential Information in any manner whatsoever
without the specific prior written consent of the Company unless disclosure is
required by applicable laws, regulations or valid legal process; provided, that
the term “Confidential Information” shall not include information that (a) was
in or enters the public domain, or was or becomes generally available to the
public, other than as a result of disclosure by Seidman or his Representatives,
or (b) was independently acquired by Seidman or his Representatives without
violating any of their respective obligations under this Agreement or any other
confidentiality agreement, or under any other contractual, legal, fiduciary or
binding obligation of Seidman or any of his Representatives. Seidman agrees to
undertake reasonable precautions to safeguard and protect the confidentiality of
the Confidential Information, to accept responsibility for any breach of this
Section 5 by any of his Representatives, including taking all reasonable
measures to restrain Representatives from prohibited or unauthorized disclosures
or uses of the Confidential Information. 6. Covenant Not to Sue. During the
Restricted Period, Seidman, the Funds, and each of his and their Affiliates and
Representatives on the one hand, and the Company and each of its Affiliates and
Representatives on the other hand, agrees not to sue or otherwise commence or
continue in any manner, directly or indirectly, any suit, claim, action, right
or cause of action in any court against the other; provided, that (a) no party
hereto shall be prohibited from enforcing its rights under and pursuant to this
Agreement, and (b) Seidman and the Funds shall not be prohibited from (i)
bringing bona fide commercial disputes that do not relate to the subject matter
of this Agreement, or (ii) exercising his statutory appraisal rights. 7. Public
Disclosures. (a) No later than two business days following the Effective Date,
Seidman shall file with the SEC an amendment to his Schedule 13D in compliance
with Section 13 of the Exchange Act reporting its entry into this Agreement,
disclosing applicable items to conform to his obligations hereunder and
appending this Agreement as an exhibit thereto (the “Schedule 13D Amendment”).
The Schedule 13D Amendment shall be consistent with the terms of this Agreement.
Seidman shall provide the Company and its Representatives with a reasonable
opportunity to review the Schedule 13D Amendment prior to it being filed with
the SEC and consider in good faith any reasonable comments of the Company and
its Representatives. (b) No later than two business days following the Effective
Date, the Company shall file with the SEC a Current Report on Form 8-K reporting
its entry into this Agreement, disclosing applicable items to conform to its
obligations hereunder and appending this Agreement as exhibits thereto (the
“Form 8-K”). The Form 8-K shall be consistent with the 5



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8006.jpg]
terms of this Agreement. The Company shall provide Seidman with a reasonable
opportunity to review and comment on the Form 8-K prior to the filing with the
SEC and consider in good faith any reasonable comments of Seidman. 8.
Acquisition of Shares. Notwithstanding anything herein or in any separate
agreement between the Company and Seidman or his Affiliates (including without
limitation the Funds) to the contrary, in the event that the Company’s tangible
book value per share (as determined in good faith by the Company) (“TBVPS”) is
less than the Company’s closing stock price (as reported on the Nasdaq Stock
Market) for twenty (20) consecutive trading days, any restrictions on Seidman’s
acquisition of shares of Common Stock in excess of 9.9% of the Company’s fully
diluted outstanding Common Stock shall be waived. Such waiver shall remain
effective until such time as the Company’s TBVPS exceeds the Company’s closing
stock price (as reported on the Nasdaq Stock Market). For the avoidance of
doubt, Seidman and his Affiliates (including without limitation the Funds) shall
not be in breach or default of any restriction set forth herein or in any
separate agreement between the Company and Seidman or his Affiliates (including
without limitation the Funds) due to Seidman’s or his Affiliate’s (including
without limitation the Funds) acquisition of shares of Common Stock in excess of
9.9% of the Company’s fully diluted outstanding Common Stock during the period
when such waiver was effective. 9. Representations and Warranties. (a) Seidman
represents and warrants that (a) he has the power and authority to execute and
deliver this Agreement and to perform all his obligations and consummate the
transactions contemplated hereby, and (b) this Agreement has been duly and
validly authorized, executed and delivered by Seidman, constitutes a valid and
binding obligation and agreement of Seidman and is enforceable against Seidman
in accordance with its terms. (b) The Company hereby represents and warrants
that (i) it has the power and authority to execute and deliver this Agreement
and to perform all its obligations and consummate the transactions contemplated
hereby, (ii) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms, and (iii) the execution of this Agreement, the consummation of
any of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of the
Company as currently in effect. 10. Definitions. (a) “Affiliate” and “associate”
have the respective meanings set forth in Rule 12b-2 under the Exchange Act. (b)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder. (c) “Person” means any individual,
partnership, corporation, limited liability company, or other entity, group,
syndicate, trust, government or agency thereof, or any other association or
entity. 6



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8007.jpg]
(d) “Third Party” means any Person that is not a party to this Agreement, a
director or officer of the Company, or legal counsel to any party to this
Agreement. 11. Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (a) when delivered by hand,
with written confirmation of receipt, (b) upon sending if sent by email to the
email addresses below and the appropriate confirmation is received, (c) one day
after being sent by nationally recognized overnight carrier to the addresses set
forth below, or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt: If to the Company:
Bankwell Financial Group, Inc. 220 Elm Street New Canaan, CT 06840 Attention:
Christopher Gruseke Email: grusekc@mybankwell.com With copies to: Hinckley,
Allen & Snyder LLP 100 Westminster Street Providence, RI 02903 Attention: David
S. Hirsch Email: dhirsch@hinckleyallen.com If to Seidman: Lawrence Seidman 100
Lanidex Plaza, Suite 100 Parsippany, NJ 07054 Email:
lseidman@seidman-associates.com With copies to: Olshan Frome Wolosky LLP 1325
Avenue of the Americas New York, NY 10019 Attention: Michael R. Neidell Email:
mneidell@olshanlaw.com 12. Assignments. This Agreement shall not be assignable
by operation of law or otherwise by Seidman or the Company without the prior
written consent of the other party. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the successors and assigns of each party to this Agreement. 13.
Remedies. Seidman, on the one hand, and the Company, on the other hand, each
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the 7



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8008.jpg]
event any of the provisions of this Agreement were not performed in accordance
with its specific terms or was otherwise breached and that such injury would not
be adequately compensable in damages. It is accordingly agreed that Seidman, on
the one hand, and the Company, on the other hand, shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof and the other party hereto will not take any action, directly or
indirectly, in opposition to the party seeking relief on the grounds that any
other remedy or relief is available at law or in equity. 14. Governing Law. The
performance, construction and enforcement of this Agreement and the documents
executed in connection with this Agreement shall be governed by the laws of the
State of Connecticut, notwithstanding any choice of law or conflicts of law rule
that would otherwise dictate the application of the law of a different
jurisdiction. The parties agree that any action or proceeding in respect of any
claim arising out of or related to this Agreement shall be brought exclusively
in a federal or state court located in the State of Connecticut (the “Chosen
Court”) and (i) hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the Chosen Court for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby, (ii) waive any objection to laying venue in any such action or
proceeding in the Chosen Court, and (iii) waive any objection that the Chosen
Court is an inconvenient forum or lacks jurisdiction. 15. No Waiver. Neither the
failure nor any delay by a party in exercising any right, power or privilege
under this Agreement will operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder. 16. Amendments;
Counterparts. Any amendment or modification of the terms and conditions set
forth herein or any waiver of such terms and conditions must be agreed to in a
writing signed by each party hereto. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Signatures to this
Agreement transmitted, by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature. 17. No Third
Party Beneficiaries. This Agreement is solely for the benefit of the parties
hereto and is not intended to and does not confer any rights on, and is not
enforceable by, any other Persons. 18. Severability. If at any time subsequent
to the Effective Date any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement. 19. Entire Agreement. This Agreement contains the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof. 8



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8009.jpg]
20. Termination. This Agreement shall terminate automatically upon the
expiration of the Restricted Period; provided however that Sections 4(c), 5, 14
and 20 shall survive and remain in full force and effect. [Remainder of page
intentionally left blank ] 9



--------------------------------------------------------------------------------



 
[agreementreseidmandir2b8010.jpg]
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Effective Date. BANKWELL FINANCIAL GROUP, INC. By: /s/ Christopher R.
Gruseke Name: Christopher R. Gruseke Title: President and Chief Executive
Officer /s/ Lawrence B. Seidman Lawrence B. Seidman 10



--------------------------------------------------------------------------------



 